[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds for the plaintiff. The liability was not contested by the defendant and the court finds the proximate cause CT Page 8202 of the accident to be the fault of the employee of Stop  Shop who was not named in the action. It appears the plaintiff has suffered injuries to her spinal region where a previous history existed. The specials in the case exceeded $4,000.00; however, the physical therapist's rate of $200.00 an hour seems to be overpriced. Despite the fact that previous injuries were causing the back to be quite accessible to any further impact, pain and suffering did occur. Reports of most of the medical doctors found no permanency. Only the family physician ascertained that a partial ten percent disability existed. There was no loss of wages reported. The loss of activity was minimal, insofar as the loss of gardening and her ability to extend herself on walks.
The court therefore awards the plaintiff $7,500.00, plus costs.
Philip E. Mancini, Jr., Judge Referee